DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the Non-Final Office Action, and then Examiner Interview; applicant filed an amendment with some arguments. As discussed during the interview, applicant arguments found persuasive regarding the “double patenting” and “drawing labeling”.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 6-9, filed on 12/01/2021, with respect to claims 1-20 with claims 1, 10 & 16 being in independent form,  have been fully considered and are persuasive;
The rejection of “statutory double patenting”  have been withdrawn.
The rejection of “obviousness type double patenting”  have been withdrawn; a terminal disclaimer is not required.
The objection of “drawing labeling” have been withdrawn. 

Further prosecution of the claim elements revealed that some of the citations may not have been disclosed by any prior art as a whole. There are some prior art provide “Passenger Service Unit” , with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 10 & 16 and dependent claims 2-9, 11-15 & 17-20 limitations. 

This application claims an improved, patentable distinctive “Passenger Service Unit (PSU) with outer plate having an aperture there through”, associated with passenger aircrafts or other vehicles that employ passenger compartments, 
to create PSUs that can aesthetically blend with passenger compartment architecture in more than one location in the passenger compartment, such as:
the first PSU on the first side is interchangeable with the first PSU across the aisle on the second side. That is, the first PSU at the first position may instead be installed at the second position, and the first PSU shown at the second position may instead be installed at the first position. 
to decrease the cost and complexities associated with manufacturing such vehicle. 
as per the independent claims and specification;
Claim 1 : “A Passenger Service Unit (PSU) comprising: an outer plate having an aperture therethrough, the outer plate having symmetry about at least one outer plate axis, wherein the outer plate is configured to be couplable to a passenger compartment at a first position and a second position nonadjacent to the first position; and a first insert configured to be coupled to the outer plate and comprising at least one component to be manipulated by a passenger in the passenger compartment, the first insert having symmetry about at least one insert axis, wherein at least a portion of the first insert fits within the aperture, and wherein the first insert is rotatable with respect to the outer plate such that the first insert can be coupled to the outer plate in a first orientation and a second orientation offset by substantially 180 degrees from the first orientation.”
With similar limitations on independent claims 10 & 16. 

Some of the closest prior art found on search which all are fail to disclose above limitations;

HESSLING-VON HEIMENDAHL; Andre et al.	US 20170088264 A1	Aircraft Passenger Service Unit Mounting Kit
Remarks: Discloses a mounting kit for an aircraft passenger service unit of an overhead passenger service unit panel to the aircraft structure. 
However, fails to disclose the claim elements at step 4 above.

Meckes; Rudiger et al.	US 20140215534 A1	PASSENGER SERVICE DEVICE WITH SIGNAL TRANSMISSION
Remarks: Discloses a passenger service device, comprising a first passenger service unit adapted to be mounted in a ceiling compartment and a second passenger service unit adapted to be mounted to a passenger seat. 
However, fails to disclose the claim elements at step 4 above. 

Scown; Stephen L. et al.	US 20080112155 A1	Integrated Reading Light and Personal Air Outlet
Remarks: Discloses a PSU employing an integrated reading light concentric to an adjustable air outlet. 
However, fails to disclose the claim elements at step 4 above.

PAULINO; Amauri et al.	US 20150097082 A1	MODULAR PASSENGER SERVICE UNITS AND ASSEMBLIES THEREOF
Remarks: Discloses a modular passenger service units, and a variable-length modular spacer units, positioned so as to provide a desired lengthwise array of the passenger service units along the PSU assembly, the individual passenger service units may be arranged directly overhead of each passenger seat. 
However, fails to disclose the claim elements at step 4 above. 

Freund; David et al.	US 9487296 B2	Passenger service unit and related systems
Remarks: Discloses a passenger service unit (PSU) for a transport vessel (a passenger aircraft) has a unitary chassis with a plurality of apertures extending therethrough, independently sized to receive different modules includes one or more PSU fixtures. 
However, fails to disclose the claim elements at step 4 above. 

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed.
Claims 1, 10 & 16 are allowed independent claims.
Claims 2-9 are allowed due to dependencies to the allowed claim 1.
Claims 11-15 are allowed due to dependencies to the allowed claim 10.
Claims 17-20 are allowed due to dependencies to the allowed claim 16.


Invention Drawings: 

    PNG
    media_image1.png
    611
    968
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    644
    489
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    560
    479
    media_image3.png
    Greyscale
          
               

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665